2009 budget guidelines - (sections I, II, IV, V, VI, VII, VIII et IX) (debate)
The next item is the report by Mr Lewandowski on the 2009 budget guidelines - (sections I, II, IV, V, VI, VII, VIII and IX).
rapporteur. - (PL) Madam President, today, with the adoption and discussion of the guidelines, and tomorrow, with the vote on the Guidelines for 2009, we are taking the first step in a budget procedure that departs from the pattern of previous years in at least two ways.
The first departure is that we are testing a new cooperation formula between Parliament's administration and the Committee on Budgets; we are treating this as a pilot project, but this should comply with the generally binding principles for the budget procedure following the entry into force of the Lisbon Treaty. Secondly, 2009 brings new challenges, which no-one is questioning. One such challenge is certainly the likely entry into force of the Lisbon Treaty, and with it a fundamental enhancement of powers of the European Parliament's codecision, the paving of the way for Parliament's activities as a genuine legislative body. Secondly, this is an election year, so there will be costs linked to the election campaign and certain costs - besides the obvious savings - linked to the end of the current parliamentary term. Thirdly, the Statute for Members will come into effect, which will increase the personal cost burden, the burden of our costs in the European Parliament budget.
In many of these matters we already have certain quantifications, certain calculations since, in parallel with the principles, we are getting to know the forecasts, the first budget preliminaries for 2009. In the most important area, however - in other words, in the area associated with the increase in the powers of the European Parliament following the entry into force of the Treaty of Lisbon - we have got as far as a working group, which will establish the extra costs that may be associated with this.
Recognising the specific challenges that await us in 2009, we cannot at the same time exempt ourselves from the duty of frugal management of European taxpayers' money, i.e. from certain self-imposed restrictions which we shall also expect from other European institutions. Proliferation of the administration in an election year is certainly not the message that the European electorate wants to hear - the electorate to whom we are turning for a renewal of the European Parliament's mandate. A further essential aspect of the guidelines is internal obligations, to look for opportunities for what is referred to as the redeployment of existing human resources, not to increase staff numbers, and to concentrate on those functions that will mark out the future of the European Parliament, which we define using the term 'correctivity', and which are associated with legislation.
Today we must also discuss, and we should discuss, an issue that has a certain media resonance and that clearly also has extra-budgetary dimensions. What we need are three new regulations in parallel. The first is the introduction of a Statute for Members, with a distinct budgetary dimension; the second is new pension fund principles; and the third is employment rules for assistants, which must be transparent enough not to arouse temptations, and not to arouse suspicions surrounding the European Parliament.
As rapporteur I propose that this material be referred specifically to our Parliament's resolution of 25 October 2007 and to the unanimous decisions of the Praesidium and the Conference of Presidents of the European Parliament. I know that at present our curiosity is being stirred more by the calculations than by the guidelines, and so I am counting on this document being smoothly voted through tomorrow.
on behalf of the PPE-DE group. - (RO) The budgetary orientations of our institution for the year 2009 represent the document based on which the budget of the European Parliament will be established this autumn.
Nevertheless, beyond the amounts and programmes, this year's budgetary orientations bring to discussion an issue I consider very important: the legal situation of the European Parliament assistants. I would like to thank Mr Lewandowski for having approached this subject as well.
I believe the time has come for the old system to become clearer and more transparent and to provide these young people with social and fiscal rights equal to the rights of the other members of the institution's staff. For the latter, there are the Staff Regulations of the European Communities, a very comprehensive document, which provides the staff working in the European Union institutions with adequate social protection.
Most of the parliamentary assistants are also foreign citizens in relation to the country where they carry out their activity and, consequently, they should enjoy the protection provided to all workers in international organizations. I don't think it is normal to have cases in which the Belgian state imposes additional tax liabilities on assistants, taking into account that they pay all due taxes and contributions to social insurances in their country of nationality.
Still, the Parliament needs clear regulations for assistants as regards situations such as disease or maternity as well. In several resolutions, the European Parliament has already requested the Secretary General and the working group on the Members' Statute and Assistants and Pension Fund to draw up a new set of rules that would solve the problems the assistants are currently dealing with.
I believe it is our responsibility toward the European citizens to have only clear and transparent rules in this institution.
on behalf of the PSE Group. - (NL) Madam President, the European Parliament's budget for 2009 will be a very special one, as this Parliament will have codecision in almost all areas for the first time if the new Treaty enters into force in 2009. The Treaty of Lisbon achieves what our predecessors were already calling for more than 50 years ago without obtaining it: not just advisory powers, not just assent procedures, but codecision and democratic control by this Parliament over nearly all of Brussels's policy areas.
The inclination to call for more staff is therefore great. Codecision means a more difficult procedure in each committee, but it does not mean double the workload. This budget therefore remains cautious, and that is good. Where additional staff are needed, redeployment is attempted. Few new staff will be employed - indeed, that would be hard to justify with almost 6 000 employees.
The work of this Parliament must indeed be made more visible. Web-TV is to be launched after the summer and, on behalf of the Socialist Group in the European Parliament, I hope that the editorial team enjoys a position of independence, with full freedom to show the debates held here. We owe our voters that openness. What we also owe our voters is full verifiability of our expenditure, and good management of human resources.
Assistants must have a proper contract, with the social security and pension provision usual in each European institution. At least 1 in 10 members of staff are working here without any social protection. This has to change. A statute for employees must be brought in, preferably by the end of this year, and it is incredible that there are attempts to oppose this, to oppose the social spirit, the spirit of solidarity, of the European Union, from the ranks of the Group of the European People's Party (Christian Democrats) and European Democrats.
Further work will have to be done on long-term strategies, regarding for example the purchase of buildings and technological innovation. The Statute for Members also has an impact on the budget. Subsidies to the Sakharov Foundation in Moscow must be no more than one-off cases, nor is it the primary role of this House to finance museums of European history; such expenditure must be borne by the European budget. Further debate is needed on this.
on behalf of the ALDE Group. - (DA) Madam President, I should like to start by thanking the rapporteur, Mr Lewandowski, for a good report, and also by expressing my satisfaction with the new procedure and the more open dialogue and early briefing of the committee that has been evident. As several in this House have remarked, 2009 is a special year. Even though the Lisbon Treaty has not yet been ratified in all countries, we have to take account, in our budgeting, of its entry into force in 2009.
The European Parliament's new powers - giving it, for example, influence over the agricultural budget and over legal policy - will mean adjusting some of its priorities to cope with the new responsibilities. Then there are the elections to the European Parliament and the Statute for Members, which also have an impact on the budget.
The Group of the Alliance of Liberals and Democrats for Europe is content with Parliament's draft budget remaining within 20% of EU administrative expenditure. There is no guarantee that this will be feasible in the next few years, but it is important that we hold administrative expenditure in check.
I should also like to express the ALDE Group's great satisfaction with the emergence of a new model for the remuneration of Members' assistants. Our group has wanted to see a statute for Members' assistants for a long time. It is the right solution for Parliament to take over the administration, and this is reflected in the 2009 budget.
Considerable savings have been achieved from the sale of buildings over the last 10 years, but I agree that we have now reached a point at which this policy must be revised, and that the buildings policy in general should undergo a service. We have yet to see a proposal for the other institutions, but there is cause to keep a watchful eye on the growing buildings expenditure of those, too.
Finally, the issue of the financing of the future EU Minister of Foreign Affairs and the President of the European Council remains important, but we shall come back to that later.
on behalf of the UEN Group. - (PL) Madam President, the guidelines for the 2009 budget procedure presented by the rapporteur, Mr Lewandowski, relate principally to the European Parliament, and have the potential to apply to other sections.
In view of the financial restrictions that have been adopted and the immensity of the new tasks linked to the Treaty of Lisbon, the elections to Parliament, the change in the Statute for Members and the proposed introduction of a statute for assistants, 2009 will be a very difficult year. There are a lot of unknowns, so the most important matter will be implementation of the guidelines. Detailed analyses of needs and the associated cost analyses will enable us to keep within the financial framework and at the same time should ensure that Parliament functions smoothly and that the new tasks can be handled. Our political group will be voting in favour of the report.
on behalf of the Verts/ALE Group. - (FR) Madam President, 2009 is the year of new things, and therefore of uncertainties and dangers. It will require all the talent of our rapporteur, the former chairman of the Committee on Budgets, to meet this challenge.
A new Treaty that is going to double the scope of Parliament's codecision. Imagine the effort that will be needed for this, particularly in budgetary terms. A new Statute for Members. Totally unknown at present: which countries are going to allow their future elected representatives to fall into this new system, and which elected representatives are going to want to do so? An election campaign, a new code of practice, particularly for assistants.
I have been asking the Bureau for this for nearly ten years and I am delighted to see that this dossier is finally ready. It is quite simple though, since we are all aware of the package that will not cost taxpayers a penny: putting assistants on a Community footing, for those working in Brussels, and those who pay them directly under Parliament's control, for those working in the constituencies. There should be a constant budget for this because honesty does not cost a penny, just a little political effort.
I am also passionately in favour of new working methods, particularly on buildings issues, because like many of my fellow Members, I am always surprised after a call for tenders at how astonishingly high construction costs are when it comes to building work by the European institutions. If we really want to make savings, perhaps it is not necessary to translate everything I have just said into Maltese, Latvian and Hungarian, because in eight months' time it will not be read by anybody and that would save EUR 17 million per year.
on behalf of the GUE/NGL Group. - (FI) Madam President, Mr Lewandowski's report presents a calm view of the size of Parliament's budget. The Social Democrats and Greens have quite unnecessarily proposed amendments which would mean a less controlled way of spending money.
The view taken in the report on the 'House of European History' is along the right lines when the rapporteur states that it is not for Parliament to finance such a project, even though it is the idea of the current President.
The report also adopts a position on the Commission's budget. The comment is made that its administrative expenditure does not extend to some 2 000 employees, who are outsourced for employment in its agencies. This expenditure is excluded from the total sum, from which 20% is deducted for Parliament's use. Parliament cannot outsource its operations in the same way, and it also has to finance support for the pan-European political parties out of its own budget.
(SK) I agree with the view of the rapporteur and the Committee on Budgets that when preparing the European Parliament's budget for 2009 the priority is to take into account Parliament's more extensive duties after ratification of the Lisbon Treaty.
In particular, there is the European Parliament's new role of sharing law-making equally with the Council of the European Union. Although the transition from the consultation procedure to the codecision procedure will not necessarily mean doubling the workload of the parliamentary committees, we have to remember that the increase in codecision powers will be unprecedented, and that Parliament will assume responsibilities for producing legislative acts. The European Parliament's political priorities must therefore be properly funded. Of course we have to try to save money wherever possible but only under the condition that the budget continues to be adequate.
(FR) Madam President, in Mr Lewandowski's very comprehensive report, I was particularly interested in the Parliament budget for this election year, which has consequences for the institution's communications policy.
Improving communication to European citizens was one of Parliament's priorities for 2009. For them to feel more involved in the forthcoming elections and to get the highest possible turnout, it is important for MEPs to be closely associated with a decentralised information campaign in the Member States.
We also hope that local media will be fully integrated into this campaign because they play a key role in passing on information. Parliament's communication budget and the actions planned for 2009 should therefore make sure that they interest and directly affect European citizens, who often feel that the European institutions are too detached.
Note that generally speaking these actions follow on from those begun and funded in 2008. We also hope that the new visitor centre and the web TV will soon be operational to provide better information on Parliament's activities and to improve the relationship between citizens and the European Union.
(LV) Madam President, ladies and gentlemen, in preparing the European Parliament's budget for 2009, the issue of the total budget expenditure ceiling and whether it should not exceed 20% of total EU administrative expenditure has once again come to the fore. I would, however, like to endorse the approach taken by the rapporteur, namely that the European Parliament's level of expenditure should be based on requirements that are justified following careful evaluation. Certainly, 2009 will bring significant changes to the European Parliament's work. With the ratification of the Lisbon Treaty, the volume of legislative work will increase considerably, and the change in the system of remuneration for MEPs will give rise to additional costs, as will the publicity campaign in connection with the European Parliament elections.
By focusing on the main spheres of activity, however, and carefully analysing the budget requests, as well as evaluating the possibilities for re-allocating officials internally before creating new permanent posts, it is possible to keep the level of expenditure in the European Parliament's budget within the 20% limit. All opportunities to reduce inappropriate paper and energy consumption at the European Parliament have not yet been exhausted. I am pleased with the support given last year to the proposal to reduce the circulation of paper versions of individual documents, stipulating that paper versions of these documents be accessible on request, instead of automatically being distributed to all Members and officials. Implementation of this proposal is making it possible to save over three million sheets of paper a year. This principle can be applied to many more types of document. Regarding the European Parliament's budget for next year, the issue of expenditure on Members' assistants cannot be overlooked, and I therefore call upon the working group set up by the European Parliament's Bureau to come forward with proposals to make the payment of these costs more transparent and more easy to monitor. Thank you for your attention.
(PL) Madam President, there are three issues in this debate to which I would like to draw attention.
Firstly, the level of inflation in individual EU countries is rising sharply, and as a result the average level of inflation across the EU will be around 4% in 2008, so indexing expenditure at 2% annually actually means a fall in expenditure.
Secondly, one consequence of adopting the Treaty of Lisbon will be a marked increase in the powers of the European Parliament, the codecision procedure in all areas, and also the powers of the Member States' parliaments, which will cause a sharp increase in the European Parliament's functioning costs.
Thirdly and finally, 2009 is a year of European Parliament elections. So far the turnout for these elections has been exceptionally low, particularly in the new Member States. Additional expenditure is therefore needed for an information campaign aimed chiefly at regional and local media, through which the electorate can be most effectively reached.
(DE) Madam President, ladies and gentlemen, I should like to take the opportunity to canvass support for the amendment by the Group of the European People's Party (Christian Democrats) and European Democrats on the secretarial allowance. I know that the Group of the Greens/European Free Alliance and the Socialist Group in the European Parliament have tabled another amendment; ours has the same wording as the decisions of the Bureau and the Conference of Presidents, which all group chairs voted unanimously to support. I do not actually think it fair what is now being said about the Committee on Budgets living up to its reputation of doing its own thing again. The amendment by the Verts/ALE Group talks of a statute for Members' assistants. This will be the result if the Bureau's amendment, that is, the result of the negotiations with the Council, become available.
We, too, are striving for this statute for Members' assistants, but we do not yet know whether we shall obtain it, whether we can even come to an agreement with the Council. I should therefore like to request that this phrase not result in the rejection of all the Bureau's wording. I think it is very important that we proceed in this House with as much agreement as possible and do not needlessly quarrel over details we do not have the power to establish. Hence my heartfelt plea to endorse our amendment. Not a single word has been added or left out.
rapporteur. - (PL) Madam President, I would like to offer my thanks to all those who took part in the debate.
The problem that arose most often in this debate, apart from the specific challenges of 2009 and the need to manage European taxpayers' money frugally, was definitely the problem of Members' assistants. I want to avoid the manner in which this problem is resolved becoming a battlefield for rival political groups, as all groups in our Parliament are united by an awareness of the need to resolve this problem in a way that removes the temptation to engage in corruption and the suspicions that surround this matter, while at the same time taking into account the heterogeneity of the 27 countries that make up the European Union.
I would like to reassure my fellow Member Mr Kuźmiuk that expenditure is set to rise by 4.8%, so probably by more than the level of European inflation. Meanwhile, may I wish Mrs Gräßle success in completing her reports before midnight.
The debate is closed.
The vote will take place tomorrow, Thursday 10 April 2008.
in writing. - (FR) I should first like to acknowledge the excellent work of my Polish colleague Mr Lewandowski on the 2009 budget guidelines of the 'other institutions', namely the European Parliament but also the Council, the Court of Justice, the Court of Auditors, European Economic and Social Committee and the Committee of the Regions, the European Ombudsman and the European Data Protection Supervisor.
This document runs through the main challenges that will be on Parliament's agenda for 2009, particularly the entry into force of the Treaty of Lisbon. Everything must be done to ensure that Parliament's enhanced responsibilities following the ratification of the Treaty of Lisbon are taken into account in the budget. However, I wonder whether, prior to the budget procedures, an audit should be carried out of the human resources allocated to the European Parliament's activities. The European Parliament's political leaders are becoming increasingly important and it is essential that MEPs have the means to work in complete independence.
It would seem that the resources currently allocated are no longer a match for the broader political responsibilities that the European Parliament is having to and, in future, will have to take on to represent European citizens properly.